1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF NEVADA
6
                                                 ***
7
      JUSTIN ODELL LANGFORD,                           Case No. 3:19-cv-00326-MMD-CBC
8
                                         Plaintiff,                  ORDER
9            v.
10    WILLIAM G. COBB,
11                                    Defendant.
12

13          Plaintiff Justin Odell Langford, who is in the custody of the Nevada Department of
14   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983 against Magistrate
15   Judge William G. Cobb for using Plaintiff’s name in two screening orders in another case,
16   which he contends violated his constitutional rights. (ECF No. 1-1 at 1, 4; see also ECF
17   No. 5 at 5-6.) Plaintiff also submits an application to proceed in forma pauperis (“IFP
18   Application”). (ECF No. 1.) Before the Court is the Report and Recommendation (“R&R”
19   or “Recommendation”) of United States Magistrate Judge Carla B. Carry (ECF No. 4)
20   recommending that the Court grant the IFP Application, dismiss the proposed Complaint,
21   assess a strike under 28 U.S.C. § 1915(g), and deny Plaintiff’s motion for summary
22   judgment as moot. Plaintiff filed an objection. (ECF No. 5.) The Court overrules Plaintiff’s
23   objection and adopts the R&R in full.
24          This Court “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
26   timely objects to a magistrate judge’s report and recommendation, then the Court is
27   required to “make a de novo determination of those portions of the [report and
28   recommendation] to which objection is made.” Id. Where a party fails to object, however,
1    the court is not required to conduct “any review at all . . . of any issue that is not the
2    subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth
3    Circuit has recognized that a district court is not required to review a magistrate judge’s
4    report and recommendation where no objections have been filed. See United States v.
5    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
6    employed by the district court when reviewing a report and recommendation to which no
7    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
8    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
9    district courts are not required to review “any issue that is not the subject of an objection.”).
10   Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may
11   accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at
12   1226 (accepting, without review, a magistrate judge’s recommendation to which no
13   objection was filed).
14          The Court agrees with Judge Carry that Plaintiff’s IFP Application should be
15   granted because he has shown that he cannot pay the filing fee. (ECF No. 4 at 2.) Plaintiff
16   objects to Judge Carry’s recommendation on the ground that the IFP Application is a
17   contract “entered into based upon fraud.” (ECF No. 5 at 5.) The fraud Plaintiff identifies
18   relates to his belief that paper currency is a debt and that “debt can’t pay debt.” (Id. at 5-
19   6.) Regardless of Plaintiff’s beliefs, his Complaint cannot be filed unless he pays the $350
20   filing fee, 28 U.S.C. § 1914, or submits an IFP Application seeking court authorization to
21   commence a suit without prepayment of fees, see id. § 1915. Plaintiff submitted an IFP
22   Application that shows he cannot pay the $350 filing fee. (ECF No. 1.) Accordingly,
23   Plaintiff’s objection is overruled.
24          Moreover, the Court agrees with Judge Carry that the Complaint should be
25   dismissed for failure to state a claim. First, Defendant Judge Cobb is entitled to judicial
26   immunity. (ECF No. 4 at 3-4.) Plaintiff objects that immunity does not apply here (ECF
27   No. 5 at 4-5), but his argument is unpersuasive. Moreover, Plaintiff’s Complaint lacks a
28   legal cause of action. Plaintiff alleges violations of his constitutional rights (ECF No. 1-1
                                                    2
1    at 2) but contends he is not bringing his lawsuit under 42 U.S.C. § 1983 (ECF No. 5 at 2).
2    Indeed, Plaintiff’s Complaint does not allege a cause of action under § 1983. (ECF No. 1-
3    1 at 2.) Furthermore, § 1983 is the exclusive remedy for the constitutional deprivations
4    Plaintiff alleges in the Complaint.
5           The Court also agrees with Judge Carry in assessing a strike under 28 U.S.C. §
6    1915(g) based on Plaintiff’s failure to state a claim. 1 (ECF No. 4 at 4.) Plaintiff fails to state
7    a claim because he has not identified a cause of action and because Judge Cobb is
8    entitled to judicial immunity. While judicial immunity is an affirmative defense, see
9    Hiramanek v. Clark, No. C-13-0228 EMC, 2014 WL 107634, at *7 (N.D. Cal. Jan. 10,
10   2014), that affirmative defense appears on the face of the Complaint. Plaintiff identifies
11   Judge Cobb as a United States Magistrate Judge and explains that his Complaint arises
12   from Judge Cobb’s judicial orders. (See ECF No. 1-1 at 2-3.) Thus, it is appropriate to
13   assess a strike. See El-Shaddai v. Zamora, 833 F.3d 1036, 1044 (9th Cir. 2016).
14          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.
15   4) is adopted in full.
16          It is further ordered that Plaintiff's application to proceed in forma pauperis (ECF
17   No. 1) without having to prepay the full filing fee is granted. The Clerk of Court is instructed
18   to file the Complaint. (ECF No. 1-1). Plaintiff will not be required to pay an initial
19   installment fee. Nevertheless, the full filing fee will still be due, pursuant to 28 U.S.C. §
20   1915, as amended by the Prisoner Litigation Reform Act. Plaintiff is permitted to maintain
21   this action to conclusion without the necessity of prepayment of fees or costs or the giving
22   of security therefor. This order granting in forma pauperis status will not extend to the
23   issuance and/or service of subpoenas at government expense.
24          1Plaintiff
                     objects that he has filed a “regular civil suit,” not a § 1983 action, and
25   therefore his Complaint should not have been screened by Judge Carry and cannot be
     assessed a strike. (ECF No. 5 at 2, 8.) This objection is unpersuasive because Plaintiff
26   has no way of advancing his constitutional claims except through 42 U.S.C. § 1983. (See
     ECF No. 1-1 at 2 (alleging violations of constitutional rights).) Moreover, the Court is
27   required to screen Plaintiff’s Complaint under 28 U.S.C. § 1915(a)(1) because he is
     seeking in forma pauperis status. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.
28
     2000).
                                                 3
1           It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the PLRA,
2    the NDOC must pay to the Clerk of the United States District Court, District of Nevada,
3    20% of the preceding month's deposits to the account of Justin Odell Langford, #1159546
4    (in months that the account exceeds $10.00) until the full $350 filing fee has been paid
5    for this action. The Clerk is instructed to send a copy of this order to the attention of Chief
6    of Inmate Services for the Nevada Department of Prisons, P.O. Box 7011, Carson City,
7    NV 89702.
8           It is further ordered that, even though this action will be dismissed, the full filing fee
9    will still be due, pursuant to 28 U.S.C. §1915, as amended by the PLRA.
10          It is further ordered that the Complaint (ECF No. 1-1) is dismissed for failure to
11   state a claim. Plaintiff is also assessed a strike under 28 U.S.C. § 1915(g) based on that
12   dismissal.
13          It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 3) is
14   denied as moot.
15          This Court certifies that any in forma pauperis appeal from its order of dismissal
16   would be frivolous or would not be taken "in good faith" pursuant to 28 U.S.C. §
17   1915(a)(3).
18          The Clerk of Court is directed to enter judgment in accordance with this order and
19   close this case.
20          DATED THIS 27th day of September 2019.
21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                    4
